NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JUN 20 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 JAVIER ALBERTO AYALA,                              No.    14-72408

               Petitioner,                          Agency No. A072-543-330

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Javier Alberto Ayala, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir.

2008), and we deny the petition for review.

      The agency did not abuse its discretion in denying Ayala’s untimely motion

to reopen because he failed to establish prima facie eligibility for relief. See 8

C.F.R. §1003.23(b); see also Toufighi, 538 F.3d at 996-97 (evidence must establish

prima facie eligibility for relief sought).

      PETITION FOR REVIEW DENIED.




                                              2                                14-72408